NUMBER 13-18-00392-CR

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


GUSTAVO TIJERINA SANDOVAL,                                                Appellant,

                                          v.

THE STATE OF TEXAS,                                                        Appellee.


                   On appeal from the 197th District Court
                        of Cameron County, Texas.


                      ORDER ABATING APPEAL
            Before Justices Benavides, Longoria, and Perkes
                           Order Per Curiam

      Currently pending before this Court are two unopposed sealed motions filed by

appellant, Gustavo Tijerina Sandoval on September 18, 2019:       (1) Motion to Abate

Appeal for Completion and Correction of the Appellate Record and (2) Ex Parte Sealed

Motion to Abate Appeal for Completion and Correction of the Appellate Record.

Sandoval has requested that this Court abate his appeal to allow for the completion and
correction of the appellate record. Sandoval states that certain necessary documents

appear to have been omitted from the Clerk’s Record and key proceedings have been

omitted from the Reporter’s Record.

       The clerk’s record was filed on January 17 and 23, 2019, and a supplemental

record was filed on August 17, 2018, October 24, 2018, January 17, 2019, February 8,

2019, February 11, 2019, and June 3, 2019.             Counsel states that there are still

documents which are not included in the clerk’s record and are necessary for a complete

record.

       The reporter’s record was filed on May 2, 2019.          Counsel states that certain

proceedings that were not included in the reporter’s record that was filed with this Court

and are necessary for a complete record and to the appeal.

       Accordingly, we GRANT appellant’s motions, order this appeal ABATED and the

cause REMANDED to the trial court to require the clerk and reporter to file a supplemental

record, sealed if necessary, that includes the additional materials described herein. The

Clerk shall file a supplemental record within thirty (30) days of this order.

       IT IS SO ORDERED.



                                                                        PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
30th day of September, 2019.




                                              2